In re Brown, Joseph; — Plaintiff; Applying For Writ of Mandamus and/or Writ of Prohibition, Parish of Orleans, Criminal District Court Div. B, Nos. 197-714, 197-713.
The application is transferred to the district court with instructions to the district judge to act on relator’s application for post-conviction relief as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted on or about December 17, 2009. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.